Per Curiam.
In this case a quantity of liquors belonging to W. E. Boeing, purchased by him prior to the taking effect of the initiative act No. 3, and kept by him in his private dwelling house with intent to use the same for personal consumption, was seized upon a search warrant. Upon claim made by Mr. Boeing, the court found that the liquors seized were unlawfully in his possession on the 19th day of January, 1916, that said liquors were not contraband liquors, that the state was not entitled to the destruction thereof, and that Mr. Boeing be required to ship said liquors out of the state. Both parties have appealed from that judgment.
This case was argued at the same time as State v. Eden, ante p. 1, 158 Pac. 967, 159 Pac. 700, and involves the same questions of law. For the reasons therein stated, the judgment of the trial court is reversed, and the cause ordered remanded with instructions' to the lower court to enter a judgment requiring the return of the liquors described to the appellant Boeing.